Citation Nr: 1125216	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  07-29 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability

2.  Entitlement to an increased rating for residuals of a shell fragment wound to the face, to include scars and partial loss of sense of taste and smell, evaluated as noncompensably disabling prior to February 1, 2010 and as 30 percent disabling beginning February 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  He received the Combat Infantryman Badge and Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in pertinent part continued the noncompensable rating for residuals of a shell fragment wound to the face and denied service connection for a bilateral eye disability.

The Veteran testified before the undersigned at an April 2011 hearing at the RO (Travel Board hearing).  The hearing transcript is of record.  

The RO denied entitlement to service connection for refractive errors in an unappealed February 1984 rating decision.  In a December 2005 rating decision, the RO indicated that the Veteran's claim was previously denied, but found that new and material evidence had been received to reopen the claim, and continued the denial.  In a July 2007 statement of the case, the RO noted that the Veteran was denied service connection for refractive errors in the August 1984 rating decision because refractive errors are not a disease or injury for VA compensation purposes.  The RO noted further that the Veteran's new claim was for an eye condition, claimed to be caused by a retained foreign body in or around the eyes, which was separate and apart from the claim for refractive errors, and that the December 2005 rating decision which considered the two claims to be one and the same, was wrong.  

The instant claim for service connection for a bilateral eye disability, secondary to wound is based on a new diagnosis (i.e., retained metal fragment in the left orbit and chorioretinal scar in the left eye), and must be adjudicated without regard to prior denial that did not consider that diagnosis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Hence, the instant claim for service connection for a bilateral eye disability must be decided without regard to the prior denial of service connection for refractive errors.

The Board notes that in May 2011, after the case was certified on appeal to the Board, the Veteran submitted additional medical evidence, pertinent to the left eye, without a waiver.  As the Board is granting service connection for a left eye disability, a remand for consideration of this evidence by the originating agency is not required.

The issues of entitlement to a right eye disability and entitlement to an increased rating for residuals of a shell fragment wound to the face, to include scars and partial loss of sense of taste and smell is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a current left eye disability, which is the result of an injury during active duty.

CONCLUSION OF LAW

A left eye disability was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating his claim.  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence

Service treatment records show that in May 1969, the Veteran was near a blast and sustained perforations of both tympanic membranes and subconjunctival hemorrhage in both eyes.  The eyes were clear of fragments, but the Veteran reported that he thought he might have some decrease in distant vision.  On physical examination, there was a small amount of sclera hemorrhage adjacent to the right cornea.  There was no diagnosis of an eye disability made at that time.  

October 1969 treatment notes indicate that the Veteran had a right eye infection, and a three week history of exudates inflammation of the right exterior lid and crusting, which was healing.  The eye was noted to be within normal limits.  In November 1969, he was seen for a four week history of right eye lid inflammation, exudates and swelling, with no visual defects.  He was also noted to have diffuse induration, crusting and nodule formation along the lid.  Vision was noted to be 20/5 and 20/20, and he was diagnosed with internal hordeolae and prescribed Ampicillin, Polysporin and hot compresses.  

During a June 1984 VA examination, the Veteran reported that in May 1969, he witnessed an explosion and retained shrapnel fragments in his face, chest and eyes.  He reported that the fragments in his eyes were removed, and denied any scarring or current problems from the small pieces of shrapnel.  He also denied any visual complaints and the only symptom he reported was that his eyes watered from time to time.  The examiner noted that he had a negative history of ocular disease or injury.  On physical examination, there were no gross evident scars, but there was some hypopigmentation in the area between the eyebrows.  He was diagnosed with status post shrapnel wound to the face without severe scarring and noted to have refractive visual errors.  

Private treatment records show that in July 2000, the Veteran again reported a history of a shrapnel injury during military service, involving both eyes, with no specific decrease in subjective visual function noted in either eye following the acute phase of the injury.  He was noted on examination at that time to have a pigmented abnormality of the retinal periphery of the left eye and a past ocular history significant for presbyopia.  He denied any change in his subjective visual function in either eye in the months prior to the examination.  

On physical examination, visual acuity at distance with correction was 20/20 in both eyes.  External examination was normal, as was examination of the pupils, confrontation to visual field to finger counting, extraocular mobility and intraocular pressure.  Slit lamp examination of each eye revealed mild nuclear lenticular opacification.  A stromal scar was present, slightly superior and temporal to the visual axis, and a gray, subconjunctival change was present in the superior temporal quadrant near the equator, suggestive of a retained foreign body in the left eye.  The anterior vitreous was clear in both eyes.  

Extended opthalmoscopy of the right eye revealed an essentially normal optic nerve.  No specific vascular or retinal vascular abnormalities were identified.  A focal vitreous opacity was present anterior to the temporal aspect of the macula.  Examination of the inferior temporal periphery revealed a slightly elevated hyperpigmented choroidal lesion, measuring approximately four disc areas in extent.  Surface drusen were present.  No subretinal fluid was identified.  Ultrasonographic evaluation of the area demonstrated a choroidal lesion with a maximal elevation of approximately 0.1 mm.  The choroidal lesion present in the right eye was clinically consistent with a choroidal nevus, and a course of observation was recommended.  

Extended opthalmoscopy of the left eye revealed an essentially normal optic nerve.  No specific abnormalities of the macula or retinal vasculature were indentified.  Focal vitreous opacification was present, anterior to the temporal aspect of the macula.  Examination of the superior temporal periphery revealed a slightly elevated, hyperpigmented choroidal lesion, measuring approximately one disc area in extent.  The appearance of the lesion was consistent with that of a chorioretinal scar.  Ultrasonographic evaluation of the area revealed a focal choroidal elevation, with the suggestion of extension into the choroid and possibly sclera, with a maximal elevation of approximately 1.5 mm.  

The examiner concluded that given the Veteran's trauma history and possible presence of a subconjunctival and/or intrascleral foreign body in the left eye, it was suspected that the peripheral pigmentary change present in the posterior segment of the left eye, represented a chorioretinal scar, related to a previous injury.  To further evaluate the situation, the examiner recommended that orbital radiologic imaging be obtained to evaluate for the presence of a radio-opaque orbital foreign body.  He also recommended a course of observation for the left eye and a retinal evaluation in four months.  He further recommended that the Veteran have each eye evaluated on an annual basis, and noted that if the subconjunctival change present in the left eye did represent a magnetic metallic foreign body, future MRI imaging should be avoided.

A May 2005 statement from DP, MD, the Veteran's private physician indicated that the Veteran sustained shrapnel injuries in military service that involved both eyes and ears and that he continued to have problems, particularly with his left eye and left ear.  Specifically, he noted that the Veteran had evidence on X-ray of shrapnel fragment associated with the left orbit, which made having an MRI impossible, and that he had been evaluated by an ophthalmologist in the past for related problems.  

During an October 2005 VA examination, the Veteran reported bomb exposure during military service in the 1970's, affecting his face and eyes, including lodging of metal fragment in his orbit.  He also claimed that it was recommended that he not have MRI testing to determine if he had fragments in the eye.  He complained of itching of both eyes.

On physical examination, visual acuity without correction was 20/30 in the right eye and 20/25 in the left eye.  With correction vision improved to 20/25 +2 in the right eye and 20/20 -1 in the left eye.  Confrontation visual field testing and papillary examination were normal in both eyes.  Color vision was normal in both eyes.  Range of extraocular muscle movement was full in both eyes and there was no apparent malposition of the eyeball on the right.  

Slit-lamp examination showed normal conjunctiva, clear cornea, deep and quiet anterior chamber, normal iris, and +2 nuclear sclerosis of lenses in both eyes.  Intraocular pressure was 18 in both eyes.  Dilated fundus examination showed cup-to-disc ration of 0.25, normal appearing macula, retinal vessels and retinal periphery in both eyes.  Pinpoint chorioretinal scarring was seen in the temporal macula of the left eye at 3 disc diameters from the fovea.  

In addition, physical examination in November 2005 showed that the Veteran's eyes were completely normal.

The October 2005 examiner diagnosed a history of a possible eye injury with orbital foreign body under investigation, pending results of X-ray.  However, the examiner also noted that if there was any foreign body lodged in the orbit, it had no visual or functional effect on the Veteran's eyes at that time.  X-ray conducted in November 2005 showed a tiny metal fragment situated superiorly and anteriorly superimposed over the left orbit.

During a February 2010 VA eye examination, the Veteran reported that during active duty in 1968, metal shrapnel fragments were blown into his face and eyes and picked out by medics.  He claimed that he was told that some of the fragments may have penetrated the eye, but there was no follow-up and no further work on his eyes.  He complained of occasional glare, halo(s), sensitivity to light and blurred vision, and indicated that only the light sensitivity was bothersome.  He denied pain, distorted vision, enlarged images, redness, swelling, discharge, floaters or watering.  The Veteran also indicated that he was not receiving any treatment for the condition, and denied incapacitating episodes or overall functional impairment due to his claimed eye disability.

On physical examination, there was no eye or lacrimal duct disease or injury.  There was no corneal pathology, scarring or pterygium.  The measurement of intraocular pressure of the left and right eyes was within normal limits.  There was no evidence of glaucoma.  Examination of the optic nerves, vessels, maulas and lenses was normal.  Visual acuity examination revealed corrected distance and near vision of 20/20 on the right and left, and the eye examination did not reveal diplopia.  Confrontation test was normal, and there was no enucleation or nystagmus.  

Examination also revealed that both lenses were intact, there was no chronic conjunctivitis and slit lamp examination was normal.  There was also no finding of cataracts or retinopathy on examination.  In addition, the examiner noted that there were no floaters or shrapnel fragments seen inside the eye.  He explained that if the shrapnel fragments were iron containing, they would have incited an inflammatory reaction, which would have affected the health of the eye, but in the absence of such a finding, it was likely that none of the fragments entered the interior of the eye.  

The examiner concluded that for the Veteran's claimed condition of bilateral eye disorder, there was no diagnosis because there was no pathology to render a diagnosis.

Analysis

The record clearly demonstrates an injury in service.  This is documented in the service treatment records and in the Veteran's statements.  His statements alone would be sufficient to establish that shell fragments entered the eyes in service.  38 U.S.C.A. § 1154(b) (West 2002).

There is conflicting medical evidence as to whether the Veteran has a current disability.  The recent VA examination yielded a conclusion that no diagnosis could be made.  The Veteran also had essentially normal eye examinations in October and November 2005.  However, the treatment records dated in 2000 document subconjunctival change suggestive of a retained foreign body and there was evidence of a tiny metal fragment situated superiorly and anteriorly superimposed over the left orbit on X-ray in November 2005.  Most recently, DP, MD noted that there was medical evidence of micro-shrapnel in the left eye consistent with an explosion he encountered during the Vietnam War.  

While eye function has not been affected, the retained foreign body is of itself a disability, regardless of its severity.  See 38 C.F.R. § 4.30 (2010) (providing for 0 percent ratings for service connected disabilities when the criteria for a compensable ratings are not met).  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a current left eye disability.

In addition, the Veteran's private physician indicated in his July 2000 treatment record that given the Veteran's trauma history and possible presence of a subconjunctival and/or intrascleral foreign body in the left eye, he suspected that the peripheral pigmentary change present in the posterior segment of the left eye, represented a chorioretinal scar, related to a previous injury.  As noted above, the private physician had already noted the Veteran's report of a history of a shrapnel injury sustained during the Vietnam War.

The Veteran has reported problems with his eyes since the in-service injury.  In addition, his private physician opined that he has "eye problems" that are the direct result of injuries sustained during the Vietnam War.  See April 2011 statement from DP, MD.

Furthermore, the Veteran's private physician provided a competent medical opinion linking his current left eye disability to his reported in-service injury.  There is no medical opinion against that of the VA examiner.  The opinion was based on an accurate history and supported by a rationale; it is thus adequate.  

The evidence is in at least equipoise.  Resolving reasonable doubt in the appellant's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a left eye disability is granted.



REMAND

During his April 2011 Travel Board hearing, the Veteran reported that he had received private treatment for his eyes as well as sensory testing at Virginia Mason Medical Center.  In addition, in his April 2011 statement, the Veteran's private physician, David Paplow, MD, indicated that he had treatment records for the Veteran, which could be made available in support of the Veteran's claims.  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  Since becoming aware of the private treatment records, VA has not had an opportunity to follow the procedures outlined in 38 C.F.R. § 3.159(e)(2).

As it appears that there may be available private medical records that are not currently associated with the claims folder, a remand is required. See 38 C.F.R. § 3.159(c)(2).

In addition, the Veteran has not been provided the notice required under 38 U.S.C.A. § 5103(a) (West 2002) with regard to his increased rating claim.  See Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing the notice required under 38 U.S.C.A. § 5103(a) (West 2002) as required by Vazquez-Flores v. Peake.

2.  Ask the Veteran to complete authorizations for VA to obtain records of his treatment for the residuals of his shell fragment wound to the face, including treatment for his eyes and loss of sense of taste and smell, at Virginia Mason Hospital in Seattle, Washington, and from David Paplow, MD, in accordance with 38 C.F.R. § 3.159(e)(2).  

If the Veteran fails to provide necessary releases, advise him that he may obtain and submit the records himself.

Inform the Veteran and his representative of any records that cannot be obtained and of the efforts made to obtain the records.

3.  If any benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


